            &20326,7(
             E[KLELW C




Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 1 of 9 PageID #: 879
From:            John Josefsberg
To:              Altman, Jennifer
Cc:              Lapointe, Markenzy; Stephen Zralek; John Josefsberg
Subject:         RE: Ramsey Solutions
Date:            Tuesday, August 31, 2021 2:53:49 PM
Attachments:     image001.png
                 image002.png




Jennifer:

We do not object to extending deadlines other than amendment of pleadings,
which passed nine months ago. We continue to believe that Marriott’s
proposed deadlines better track what we understand to be the Court’s
preference for setting the deadline to file dispositive motions, and then
working backwards from there. You may note the discrepancies in Ramsey’s
motion, or we can do so in Marriott’s response. Thank you.

                                                             Ramsey:             Marriott

Motions to Amend Pleadings.                              November 12, 2021   N/A; Deadline
passed
Fact and Expert Discovery Cut-off                       March 18, 2022       March 1, 2022
Daubert Motions                                         April 15, 2022       April 15, 2022
Mediation deadline                                      April 22, 2022       April 22, 2022
Dispositive Motions                                     May 20, 2022         April 1, 2022
Jury Instructions                                       July 9, 2022         July 9, 2022



John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
(214) 587-0108


From: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Sent: Tuesday, August 31, 2021 9:08 AM
To: John Josefsberg <josefsberg@HotelLawyers.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>
Subject: RE: Ramsey Solutions


  Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 2 of 9 PageID #: 880
Our position is that you have agreed to all other deadlines other than amendment of pleadings,
which we believe is in bad faith so we are filing a motion to modify the scheduling order including to
add amendment of pleadings:

These are the proposed dates:

                Motions to Amend Pleadings.                      November 12, 2021
                Fact and Expert Discovery Cut-off                March 11, 2022
                Daubert Motions                                  April 15, 2022
                Mediation deadline                               April 22, 2022
                Dispositive Motions                              March 18, 2022
                Jury Instructions                                July 9, 2022



From: John Josefsberg <josefsberg@HotelLawyers.com>
Sent: Tuesday, August 31, 2021 10:05 AM
To: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>
Subject: RE: Ramsey Solutions

Jennifer- i just returned from a hearing in Tucson and I had to attend to an unexpected personal
matter yesterday. I told you I would get back to you no later than today. Can you please send us
your motion so we can let you know our position?

Thank you.




John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
214 587-0108




-------- Original message --------
From: "Altman, Jennifer" <jennifer.altman@pillsburylaw.com>
Date: 8/31/21 8:57 AM (GMT-06:00)
To: John Josefsberg <josefsberg@HotelLawyers.com>
Cc: "Lapointe, Markenzy" <markenzy.lapointe@pillsburylaw.com>
Subject: Ramsey Solutions



  Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 3 of 9 PageID #: 881
We will be filing a motion to modify the deadlines including amendment of pleadings. Please advise
whether you object to the same. Thanks.

Jennifer Altman | Partner
Pillsbury Winthrop Shaw Pittman LLP
600 Brickell Avenue, Suite 3100 | Miami, FL 33131
t +1.786.913.4880 | m +1.305.606.9778
jennifer.altman@pillsburylaw.com | website bio




яĦƍҶƒíĤĜ
¥ơĚӍƒíƝÿ




   Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 4 of 9 PageID #: 882
From:           John Josefsberg
To:             Altman, Jennifer
Cc:             Lapointe, Markenzy; Tucker, Monica C.; Heidi McLellan; John Josefsberg
Subject:        RE: Ramsey Solutions
Date:           Thursday, August 26, 2021 4:32:26 PM




Jennifer:

Let’s put this off until the beginning of the week when I return. I’m not sure
how we present this as a joint motion. We have a significant disagreement
about an issue that has not even been fully briefed. I will touch base on
Monday, Tuesday at the latest. I am just not in a position to give you an answer
this afternoon or tomorrow.

Thank you.

John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
(214) 587-0108


From: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Sent: Thursday, August 26, 2021 2:57 PM
To: John Josefsberg <josefsberg@HotelLawyers.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>; Tucker, Monica C.
<monica.tucker@pillsburylaw.com>; Heidi McLellan <Heidi@HotelLawyers.com>
Subject: RE: Ramsey Solutions

Confirming with my client. Do you want to prepare a proposed joint motion or do you want me to?


From: John Josefsberg <josefsberg@HotelLawyers.com>
Sent: Thursday, August 26, 2021 2:21 PM
To: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>; Tucker, Monica C.
<monica.tucker@pillsburylaw.com>; Heidi McLellan <Heidi@HotelLawyers.com>; John Josefsberg
<josefsberg@HotelLawyers.com>
Subject: RE: Ramsey Solutions




  Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 5 of 9 PageID #: 883
Jennifer:

See our proposed changes:
                                                   Ramsey:                          Marriott

Motions to Amend Pleadings.                     November 12, 2021              N/A; Deadline
passed
Fact and Expert Discovery Cut-off              March 18, 2022                   March 1, 2022
Daubert Motions                                April 15, 2022                   April 15, 2022
Mediation deadline                             April 22, 2022                   April 22, 2022
Dispositive Motions                            May 20, 2022                     April 1, 2022
Jury Instructions                              July 9, 2022                     July 9, 2022



John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
(214) 587-0108


From: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Sent: Thursday, August 26, 2021 7:44 AM
To: John Josefsberg <josefsberg@HotelLawyers.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>; Tucker, Monica C.
<monica.tucker@pillsburylaw.com>; Heidi McLellan <Heidi@HotelLawyers.com>
Subject: RE: Ramsey Solutions

Can you just send me back each of your proposed deadlines in the format I sent you so that I can see
where the changes are. Thanks.

We obviously disagree about the amendment issue, but we can clearly send a joint proposed
reflecting the disagreement on the one point.




From: John Josefsberg <josefsberg@HotelLawyers.com>
Sent: Thursday, August 26, 2021 8:27 AM
To: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>; Tucker, Monica C.
<monica.tucker@pillsburylaw.com>; Heidi McLellan <Heidi@HotelLawyers.com>


  Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 6 of 9 PageID #: 884
Subject: RE: Ramsey Solutions

Jennifer:

I will be in the office most of the day today but will be in Tucson tomorrow for a
hearing. Please let us know about this as soon as possible. Thanks


John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
(214) 587-0108


From: John Josefsberg <josefsberg@HotelLawyers.com>
Sent: Wednesday, August 25, 2021 2:26 PM
To: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>; Tucker, Monica C.
<monica.tucker@pillsburylaw.com>; Heidi McLellan <Heidi@HotelLawyers.com>; John Josefsberg
<josefsberg@HotelLawyers.com>
Subject: RE: Ramsey Solutions

Jennifer:

Thank you for your email.

Marriott will not agree to resurrect the motion to amend deadline, which
passed last December. If a party believes it has sufficient grounds to amend
the pleadings, that party should file an appropriate motion.

Regarding the other deadlines, the reason the parties needed additional time
was to schedule and take depositions. You indicated in a previous email that
November and December would be difficult for deposition scheduling. While
important holidays fall over these months, we still anticipate being able to
schedule and take depositions in November and December. Our proposed
deadlines extend fact discovery to the end of February, so completing the
depositions should not be a problem.

  Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 7 of 9 PageID #: 885
We understand from our local counsel that Judge Trauger requires the trial
date to be at least 90 days after dispositive motions have been fully briefed.
Per the local rules, the response is due 21 days after the MSJ has been filed,
and the reply is due seven days later. Motions for summary judgment will
then be required to be fully briefed by the end of April. This means we should
be aiming for a dispositive motions deadline of April 1, 2022. Working
backwards, we believe the parties should allow at least 30 days between fact
and expert discovery cutoff and the dispositive motions deadline. We propose
March 1, 2022 as the fact and expert discovery cutoff.

We are fine with the remaining deadlines.




John C. Josefsberg
Partner
Rudner Law Offices
12740 Hillcrest Road
Suite 240
Dallas, Texas 75230
(214) 587-0108


From: Altman, Jennifer <jennifer.altman@pillsburylaw.com>
Sent: Tuesday, August 24, 2021 3:39 PM
To: John Josefsberg <josefsberg@HotelLawyers.com>
Cc: Lapointe, Markenzy <markenzy.lapointe@pillsburylaw.com>; Tucker, Monica C.
<monica.tucker@pillsburylaw.com>
Subject: FW: Ramsey Solutions

John,

Below is our proposal for scheduling on dates not already included in the court’s order. Let me
know your thoughts. We will not calendar them until we have an agreement, so do let us know as
soon as practicable.


Motions to Amend Pleadings.                   November 12, 2021
Fact and Expert Discovery Cut-off             March 18, 2022
Daubert Motions                               April 15, 2022


  Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 8 of 9 PageID #: 886
Mediation deadline                            April 22, 2022
Dispositive Motions                           May 20, 2022
Jury Instructions                             July 9, 2022

jga


 Jennifer Altman | Partner
 Pillsbury Winthrop Shaw Pittman LLP
 600 Brickell Avenue, Suite 3100 | Miami, FL 33131
 t +1.786.913.4880 | m +1.305.606.9778
 jennifer.altman@pillsburylaw.com | website bio


яĦƍҶƒíĤĜ
яĦƍҶƒíĤĜ
яĦƍҶƒíĤĜ
¥ơĚӍƒíƝÿ




   Case 3:20-cv-00641 Document 61-3 Filed 09/01/21 Page 9 of 9 PageID #: 887
